DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-4, 7, 9-11, 13-19, and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance: Yanagidaira et al. teaches a safety monitoring apparatus for a vehicle which includes capturing a facial image and obtaining heart rate data and using said data to control whether or not the user has access to operating the vehicle. Weidl et al. teaches determining heart rate data from brightness in image data. Sasakura et al. teaches the use of a wearable device to act as an unlock means for the vehicle. Srinivasan et al. teaches determining the identity of a person based on their heart rate. 
None of these, however, is deemed to explicitly teach “wherein after the safety monitoring apparatus identifies the driver's identity, the safety monitoring apparatus transmits an identification signal to a wearable device, and once the wearable device receives the identification signal, the wearable device can be used as an unlock means without further identification as long as the wearable device is not taken off from the driver”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483